Title: From George Washington to Clement Biddle, 17 August 1785
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 17th Augt 1785

Your letter of the 8th came safely by last Post—I will, the first time I go to Alexandria, get an order from Colo. Hooe, Mr Hartshorne, or some other who has dealings in Philadelphia (for I have none, & know of no direct and safe opportunity of sending Money) to the amount of the Sum which you have lately paid on my Acct to Mr Boudinot.
The inclosed is to Edward (I do not know his Surname) who formerly lived with Mr R. Morris, but now, I am informed, keeps the City Tavern, to see if he can be instrumental in procuring me a House keeper. I beg you to be so obliging as to direct, deliver, and consult him on the contents of the letter, which is left open for your perusal, & return me an answr as soon as possible.
The Man who at present lives with me in the capacity of a Housekeeper (and is a very good one) is bound for the port of Matrimony, and will, after 4 or 5 Weeks which he has agreed to stay, leave me in a very disagreeable Situation if I cannot get supplied in the meanwhile—I give him £25 this Curry pr Ann. & a suit of Clothes which cannt be less than Seven pounds more—these, with the difference of Exchange, will be equal to abt

£40 pensa Cury. This Sum I am willing to give to Man, or Woman (the former I would prefer) of good character, & really knowing and competent to my purposes.
I have seen an Advertisement in some of the Philadelphia Papers of an Office for this kind of business, but however good it may be as a channel for enquiry I would not depend upon it, without other testimonials respecting the character & abilites of an applicant for the final adoption. Mrs Washington joins me in best wishes for yourself, and Mrs Biddle & family. I am Dr Sir Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington


P.S. Since writing the foregoing, I have met with, and now inclose you, a bank note for 30 dollars; which please to receive, and carry to my credit. Yr &c. G.W.

